Case 0:19-cv-62974-RAR Document 46 Entered on FLSD Docket 07/20/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-62974-RAR

  OJ COMMERCE, LLC,

         Plaintiff,

  v.

  HOME CITY, INC.,

        Defendant.
  ______________________________/

                                          OMNIBUS ORDER

         THIS CAUSE comes before the Court on Defendant’s Motion for Leave to File Amended

  Answer and Affirmative Defenses [ECF No. 37] and Defendant’s Motion for Leave to File Third

  Party Complaint [ECF No. 42] (collectively, “Motions”). Defendant seeks to: (1) amend its

  affirmative defenses relating to the apportionment of fault and set off to name specific third parties,

  and (2) file a complaint against those third parties. See Mot. for Leave to File Amended Answer

  and Affirmative Defenses [ECF No. 37] at 1-2; Mot. for Leave to File Third Party Complaint [ECF

  No. 42] at 1-2. On July 18, 2020, Plaintiff filed a Response to Defendant’s Motion for Leave to

  File Amended Answer and Affirmative Defenses [ECF No. 43] (“Response”). Per the Court’s

  Scheduling Order [ECF No. 12] (“Scheduling Order”), the parties’ deadline to amend the pleadings

  and join parties was March 18, 2020. The Court held a telephonic hearing on the Motions on July

  20, 2020 (“Hearing”). See Paperless Minute Entry [ECF No. 45].

         A party may amend a pleading after the scheduling deadline only by leave of court or by

  written consent of the adverse party. Fed. R. Civ. P. 15(a). However, leave to amend should be

  “freely give[n] . . . when justice so requires.” Id. “The party seeking leave to amend after the

  scheduling order deadline must show good cause.” King v. Akima Glob. Servs., LLC, 775 F. App’x
Case 0:19-cv-62974-RAR Document 46 Entered on FLSD Docket 07/20/2020 Page 2 of 2



  617, 619 (11th Cir. 2019) (citing Smith v. School Bd. of Orange Cty., 487 F.3d 1361, 1366 (11th

  Cir. 2007)). Similarly, when a party seeks to file a third-party complaint after the deadline set in

  a court’s scheduling order, the court must evaluate the motion under Fed. R. Civ. P. 16(b), which

  requires a showing of good cause to modify a scheduling order. See Smith, 487 F.3d at 1366.

  “This good cause standard precludes modification unless the schedule cannot ‘be met despite the

  diligence of the party seeking the extension.’” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418

  (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 advisory committee’s note).

         Here, Defendant has demonstrated sufficient diligence and shown good cause to amend its

  affirmative defenses and file a third-party complaint past the deadline set in the Court’s Scheduling

  Order. As discussed at the Hearing, although Defendant may have been able to access public

  information on Plaintiff’s lawsuits against third parties before the deadline, Defendant only

  recently obtained communications that would allow it to add specific third parties to this case in

  good faith. Considering delays caused by the COVID-19 pandemic, the benefits of having all the

  pertinent parties participating in this case, and the fact that discovery is still ongoing and trial is

  not scheduled until January 2021, the Court finds that there is good cause to grant Defendant leave

  to amend its affirmative defenses and file a third-party complaint. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Motions [ECF Nos. 37 and 42] are GRANTED.

  Defendant shall file its Amended Answer and Affirmative Defenses, as well as its Third-Party

  Complaint, on or before July 24, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida this 20th day of July, 2020.




                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE
  cc:    counsel of record

                                               Page 2 of 2
